NO.  07-11-0138-CV
                                                   IN
THE COURT OF APPEALS
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
                                                                 AT
AMARILLO
                                                                     PANEL
D
                                                                APRIL
18, 2011
                                            ______________________________
 
                                                      In re LUIS S. LAGAITE JR., 
                                                                                                            Relator
                                            ______________________________
                                       Original
Proceeding for Writ of Mandamus
______________________________
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
 
            Pending before the trial court is
the petition for writ of mandamus filed by Luis S. Lagaite,
Jr.  He asks us to order the Honorable
Ana Estevez, Judge, 251st District Court, Potter
County, to convene trial and enter a judgment in cause number 97,061-C pending
in said court.  Attached to the petition
was an “Order Denying Plaintiff’s Motion for Hearing and Motion for Trial”
signed by the trial court on March 9, 2011. 
In it, the trial court observed that “…none of the defendants have been
served in this case, and none have appeared.” 
Moreover, Lagaite did not dispute this
determination through the petition filed with us.  Given this, we cannot grant him the relief sought
for neither a trial can begin against defendants nor final judgment be entered against
them if they have yet to be served with citation.  It is a matter of due process.
            Accordingly, the petition for writ
of mandamus is denied.
                                                                                    Per
Curiam